DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1- 24 have been presented for examination and are rejected.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10715436 hereinafter ‘436. Although the claims at issue are not identical, they are not patentably distinct from each other because following:
Claims 1- 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of patent ‘436. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant application is anticipated claim 1 of patent ‘436. The difference between the instant and the patent ‘436 is routing, to the first destination and based on the looping identifier, the communication to suppress an occurrence of a loop condition. It would have been obvious to include the communication to suppress an occurrence of a loop condition. To make the system more efficient by identify and suppress for the purpose of optimizing network resources and efficiency. 
Similar reasoning applies to claims 9 and 17 of the instant application. 
See, the table below which shows both application claims on limitation bases.

The instant application - 16/893,758
Patent No. US 10715436
Claim 1. A method comprising:
storing, by a computing device:
a history of communication requests that have been processed by the computing device; and
one or more rules for identifying a looping condition;
receiving, by the computing device, a communication request;
determining, by the computing device and based on the history of communication requests and the one or more rules, that the communication request was received as a result of the looping condition; and
causing, by the computing device and based on the determining, a change in a future routing of the communication request.
 
Claim 2. The method of claim 1, wherein the history of communication requests comprises a quantity of instances the communication request was previously routed by the computing device; and
wherein the determining that the communication request was received as the result of the looping condition comprises determining that the quantity of instances satisfies a threshold.

Claim 5. The method of claim 1, wherein the causing the change in the future routing of the communication request comprises:

modifying a header of the communication request to include a data field comprising a looping identifier indicating that the communication request was sent by a looping customer; and
routing, based on the looping identifier, the communication request.
Claim 7. The method of claim 1, wherein the history of communication requests comprises data indicating looping customers; and
wherein the causing the change in the future routing of the communication request comprises:
determining a destination address of the communication request; and
determining a route to the destination address via a second computing device, wherein the second computing device is not associated with the looping customers.
Claim 9. A method comprising:
receiving, from a first computing device and via a network, a communication addressed to a first destination;
determining, by a second computing device, that a number of instances the communication was routed through a node on the network satisfies a threshold; and
after the determining that the number of instances satisfies the threshold:
modifying, by the second computing device, a header of the communication to include a data field comprising a looping identifier indicating that the communication was sent by a looping customer; and
routing, to the first destination and based on the looping identifier, the communication to suppress an occurrence of a loop condition.  
Claim 3.  The method of claim 1, wherein the determining that the communication request was received as the result of the looping condition comprises determining that an originating address, of the communication request, is associated with one or more looping customers.

Claim 13.  The method of claim 9, further comprising: retrieving data indicating an originator of the communication; and
querying, based on the data indicating the originator of the communication, a database identifying computing devices associated with one or more looping customers.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 1-4, 6-7, 9-12, 14-15, 17—20 and 23-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US 20120069980)in view of Murtagh et al. (US 20100304768 hereinafter Murtagh). 

With respect to claims 1, 9 and 17, Wall teaches a method comprising:
storing, by a computing device(Wall, see FIGS. 1, 4 and paragraph [0040] the looping engine may comprise a looping database (that is a part of, or independent of, the looping engine) for storing call identification data, related time stamp and time frame data, and other information related to call offers):
a history of communication requests that have been processed by the computing device (Wall, see paragraph [0022, 0047] the methods and systems do not preemptively block `suspicious` call offers (e.g., a called/calling number pair that previously resulted in a looping condition) from being processed. Instead, all call offers, including those that may have resulted in looping conditions in the past, are processed on a call-by-call basis. Upon receiving the query 401, the looping engine 440 identifies the number of occurrences of the call identification data associated with the call offer 401 within a predetermined time frame. To that end, the looping engine 440 may further be configured to interrogate the looping database 450 to extract occurrence and time data (associated with the call offer 401) previously stored therein. This occurrence data may then be incremented to account for the current call offer 401; and the call identification data of the current call offer 401, together with a time stamp, may then be recorded in the looping database 450 for future reference. Optionally, the looping engine 440 may further comprise a clean-up thread which causes the looping engine 440 to delete stale occurrences of call identification data from the looping database 450, where stale data comprises call identification data whose associated predetermined time frame has expired); and
receiving, by the computing device, a communication request(Wall, see FIGS. 1, 2A, 4 and paragraphs 0006, 0023, FIG. 2A, the system 100 includes a customer switch 110 for receiving call offers 101 from customers; a network switch 120 in communication with the customer switch 110 for receiving and routing the call offers 101; the engine 130, which includes a database 140, in communication with the receiving the call offer 202, the switching infrastructure generates and transmits a query using the call identification information 204 to a looping engine that is in communication with the switching infrastructure. See paragraphs [0045-0046], first receiving a call offer 401 via the infrastructure's 410 switching component 420. This call offer 401 may include call identification data associated with the call offer 401, such as a called/calling number pair and/or any other information related to the call offer 401);
determining, by the computing device and based on the history of communication requests and the one or more rules, that the communication request was received as a result of the looping condition(Wall, see FIG. 2B and paragraphs 0012, 0014, 0024, 0027 0029, 0033, 0041, 0047, the looping engine identifies a number of occurrences of the call identification data within a predetermined time frame, compares the number of occurrences against a predetermined count, and returns a message to the switching component based on the comparison. If the number of occurrences meets or exceeds the predetermined count, the message indicates that a looping condition exists in the peering grid. That is to say, the looping engine may interrogate a looping database to identify a number of occurrences (of certain call identification data) within a predetermined time frame, increment the number of occurrences to account for the instant call offer, and then record the call (creating data records associated with the single communication or call) identification data together with a time stamp in the looping database. See paragraph [0049], if the looping engine 440 determines that the number of occurrences meets or exceeds the predetermined count, a message 405 indicating that a looping condition exists is generated and communicated to the switching infrastructure 410. Optionally, such a message 405 may include a two-parameter code comprising a switch identification (SWID) and a trunk group identification (TGID) that may be interpreted by the switching component 420 as a loop lock command for releasing the call 407); and
Wall yet fails to explicitly disclose:

causing, by the computing device and based on the determining, a change in a future routing of the communication request.
 However, Murtagh discloses one or more rules for identifying a looping condition (Murtagh, see FIG. 4 and paragraphs 0023, 0057 the method uses stored rules which specify a relationship between services that have been applied to a message and message-handling services which can be invoked. The rules are used to decide whether a message-handling service is invoked. These rules can prevent a combination of services being applied to a message which are likely to generate a large number of messages, or which are likely to cause a loop to occur. The entity may use a set of rules to decide whether the new service should be invoked, based on what services have already been applied to the message. If the rules indicate that the service should be invoked, the method proceeds to step 63 where the service is applied to the message and the delivery trail information in the message is updated so that other network entities can determine what services have been applied. If the rules indicate that the service should not be invoked, the method proceeds to step 64);
causing, by the computing device and based on the determining, a change in a future routing of the communication request (Murtagh, see FIG. 3 and paragraphs 0049-0054, FIG. 3 shows a first operator network 10 connected to a second operator network 20. The second operator network (20) also comprises a Smart Service Control Node (SSCN) 24 and an intelligent signaling routing node (ISR) 25. FIG. 4 and paragraphs [0058- 0059] at step 68, the method checks whether invoking the new service would cause the message to be forwarded to a subscriber who already appears in the list and, therefore, would cause a delivery loop. Also, FIG. 5 and paragraph [0061] discloses the method performed by a message-handling network entity to achieve the second option (ii). Firstly, at step 70, the entity receives an SMS message for a subscriber who has requested a message-handling service should be invoked. The message can be received from a subscriber within the same operator's network, or from a subscriber of another operator's network. Step 71, if the network entity has a corresponding ID in its list, then it indicates that the network has previously processed the same message and there is a possibility that a delivery loop will occur if the new service is invoked. At step 73 the network entity checks the stored state information for that message ID. At step 74 the entity determines if the intended message recipient (i.e. the user who will receive the message if the service is invoked) has previously been a recipient of that message. If the state information indicates that the intended message recipient has already been a recipient of the message, a delivery loop is about to occur. The method proceeds to step 76 and does not apply the new service. Returning to step 74, if the state indicates that a loop will not occur, the method proceeds to step 75 and invokes the service. The stored state is updated to reflect the new service just invoked for the message. FIG. 12 and paragraph [0200], further discloses a request to set up a new service is received at step 41. The first `hop` of the delivery trail is followed at step 42. This examines the consequence of implementing the requested service. In the example described above, the service requested by subscriber A would create a message delivery trail to subscriber B. At step 43 a check is made whether the threshold number of hops has been exceeded. If the threshold has been exceeded, the service request is refused at step 44. If the threshold has not been exceeded, the method proceeds to step 45 and checks if a loop exists. If a loop exists, the service request is refused at step 46. If a loop does not exist, the method proceeds to step 47 and checks if the end of the delivery trail has been reached. If this is the end of the trail, the request is accepted at step 48).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Wall with the teaching of Murtagh to provides an improved ability to monitor the number of instances satisfies the threshold, inserting, into a header of the communication an identifier indicating that the communication was transmitted by a looping customer. In doing so, the  invocation of the message-handling service for the received message is controlled based on the inspected delivery trail information, thus avoiding delivery loops between subscribers which occur when value added message-handling services are used by subscribers of different operator networks, where the combination of elements according to known methods would yield a predictable result. (Murtagh, see paragraphs [0012-0013]).

With respect to claims 2, 10 and 18, Wall-Murtagh teaches the method, wherein the history of communication requests comprises a quantity of instances the communication request was previously routed by the computing device (Murtagh, see paragraphs [0024, 0061] this state information can then it indicates that the network has previously processed the same message and there is a possibility that a delivery loop will occur if the new service is invoked. At step 73 the network entity checks the stored state information for that message ID. At step 74 the entity determines if the intended message recipient (i.e. the user who will receive the message if the service is invoked) has previously been a recipient of that message. If the state information indicates that the intended message recipient has already been a recipient of the message, a delivery loop is about to occur. The method proceeds to step 76 and does not apply the new service); and
wherein the determining that the communication request was received as the result of the
looping condition comprises determining that the quantity of instances satisfies a threshold (Wall, see FIG. 2A, 2B,  Table 1 and paragraphs 0009-0014, 0024, 0027-0035, 0033, 0041, 0047, the looping engine identifies a number of occurrences of the call identification data within a predetermined time frame, compares the number of occurrences against a predetermined count, and returns a message to the switching component based on the comparison. If the number of occurrences meets or exceeds the predetermined count, the message indicates that a looping condition exists in the peering grid. That is to say, the looping engine may interrogate a looping database to identify a number of occurrences (of certain call identification data) within a predetermined time frame, increment the number of occurrences to account for the instant call offer, and then record the call (creating data records associated with the single communication or call) identification data together with a time stamp in the looping database. FIG. 2A, once the number of occurrences of the call identification data is identified 206, the looping engine compares the number of occurrences against a predetermined count 208 that may, for example, comprise a threshold that is indicative of a looping condition. This predetermined count or threshold may be set (and/or updated) by a user and stored in the looping engine. Upon comparing the number of occurrences to the predetermined count 208, a determination is made as to whether the number of occurrences meets or exceeds the predetermined count 210).  According to the exemplary process 250, the looping engine may first interrogate a looping if the looping engine 440 determines that the number of occurrences meets or exceeds the predetermined count, a message 405 indicating that a looping condition exists is generated and communicated to the switching infrastructure 410. Optionally, such a message 405 may include a two-parameter code comprising a switch identification (SWID) and a trunk group identification (TGID) that may be interpreted by the switching component 420 as a loop lock command for releasing the call 407). 
 
With respect to claims 3, 11 and 19, Wall-Murtagh teaches the method, wherein the determining that the communication request was received as the result of the looping condition comprises determining that an originating address, of the communication request, is associated with one or more looping customers (Murtagh, see paragraphs [0155, 0205], one potential limitation of calculating a message ID based on existing fields of a message is that the method does not have the capability to distinguish a forwarded/copied message forming a delivery loop from a message that has been submitted twice (in error or otherwise) by the same originator, since both the text and the destination address will be the same. SMS Messages are usually delivered within a short timescale (e.g. within a second, or several seconds). In contrast, redelivery attempts by a user or network tend to occur over a longer period of time.  When a service is executed on behalf of a subscriber, a new short message is created (e.g. as a result of a divert, copy, auto-response etc.) and submitted to the SMSC 23 using an SMPP operation. Additional SMPP option parameters indicate the addresses of the originating and terminating subscribers plus all other addresses that have been used in the past as part of other diverts, copies etc. In addition the SMPP operation can include an optional parameter which indicates the number of hops this message has been subjected to. This additional information added to the SMPP operation gives the history of the delivery trail). 

With respect to claims 4, 12 and 20, Wall-Murtagh teaches the method, wherein the communication request is associated with an originating address and a destination address(Murtagh, see the same originator, since both the text and the destination address will be the same. SMS Messages are usually delivered within a short timescale (e.g. within a second, or several seconds). In contrast, redelivery attempts by a user or network tend to occur over a longer period of time.  When a service is executed on behalf of a subscriber, a new short message is created (e.g. as a result of a divert, copy, auto-response etc.) and submitted to the SMSC 23 using an SMPP operation. Additional SMPP option parameters indicate the addresses of the originating and terminating subscribers plus all other addresses that have been used in the past as part of other diverts, copies etc. In addition the SMPP operation can include an optional parameter which indicates the number of hops this message has been subjected to. This additional information added to the SMPP operation gives the history of the delivery trail);
wherein the history of communication requests comprises data indicating a frequency of
communication requests that originated from the originating address and were destined for the
destination address(Murtagh, see paragraphs [0024-0027, 0057], a particular message can be identified when it is subsequently received by the same network entity which had previously handled the said message, which is indicative of a potential loop in the delivery trail having occurred. A message can be compared with a list of identifiers of messages previously processed by the network entity. The identifier can take the form of a unique message identifier carried by a message, or a message can be identified based on one characteristic field, or a combination of characteristic fields, within the message. The message is inspected to check if it includes the additional information. If it does, the first network takes action based on this information. In this case, a hop count >=1 will indicate that the first network has seen the message before and that, therefore, the message is likely to form part of a looped delivery trail. Any information within the message indicating services that have been applied to the message will indicate services applied by the first network. The message can be received from a subscriber within the same operator's network, or from a subscriber of another operator's network. Delivery trail information in the message is inspected. As described below, some examples of the delivery the same originator, since both the text and the destination address will be the same);
wherein the determining that the communication request was received as the result of the looping condition comprises determining that the frequency satisfies a threshold (Wall, see FIG. 2A, 2B,  Table 1 and paragraphs 0009-0014, 0024, 0027-0035, 0033, 0041, 0047, the looping engine identifies a number of occurrences of the call identification data within a predetermined time frame, compares the number of occurrences against a predetermined count, and returns a message to the switching component based on the comparison. If the number of occurrences meets or exceeds the predetermined count, the message indicates that a looping condition exists in the peering grid. That is to say, the looping engine may interrogate a looping database to identify a number of occurrences (of certain call identification data) within a predetermined time frame, increment the number of occurrences to account for the instant call offer, and then record the call (creating data records associated with the single communication or call) identification data together with a time stamp in the looping database. FIG. 2A, once the number of occurrences of the call identification data is identified 206, the looping engine compares the number of occurrences against a predetermined count 208 that may, for example, comprise a threshold that is indicative of a looping condition. This predetermined count or threshold may be set (and/or updated) by a user and stored in the looping engine. Upon comparing the number of occurrences to the predetermined count 208, a determination is made as to whether the number of occurrences meets or exceeds the predetermined count 210).  According to the exemplary process 250, the looping engine may first interrogate a looping database that comprises, or is a part of, said looping engine 252. This looping database may be utilized to store call identification data, related time stamp and time frame data, and any other type of information related to call offers.  See paragraph [0049], if the looping engine 440 determines that the number of occurrences meets or exceeds the predetermined count, a message 405 indicating that a looping condition exists is generated and communicated to the switching infrastructure 410. Optionally, such a message 405 may include a two-parameter code comprising a switch identification (SWID) and a trunk group identification (TGID) that may be interpreted by the switching component 420 as a loop lock command for releasing the call 407. Paragraphs [0173-0174] identifying messages which have been subject to, or which have been generated as a result of, a value-added short message service such as divert, copy, or auto-response. It can simply, and efficiently, identify messages which may be potential for loops or unwanted forwarding behavior. A message-handling entity (e.g. an SMSC) has a service centre address (SCA) which identifies the entity. When the SMSC sends a message to another entity (e.g. an SMS Router) a parameter in the sent message identifies the service centre address (SCA) of the SMSC. In this new method, the SMSC is allocated at least one additional service centre address for use when the SMSC sends a short message which has been generated as a result of a value-added short message service (e.g. divert, copy, auto-response). This additional address will be called a virtual service centre address (vSCA). The vSCA, or vSCAs allow other message-handling entities in the network to identify messages which may possibly result in undesirable behavior, such as forwarding loops or excessive forwardings)
  
With respect to claims 6, 14 and 22, Wall-Murtagh teaches the method, wherein the causing the change in the future routing of the communication request comprises rejecting the communication request (Murtagh, see paragraphs [0059-0060], at step 68, the method checks whether invoking the new service would cause the message to be forwarded to a subscriber who already appears in the list and, therefore, would cause a delivery loop. If a loop would occur, the method proceeds to step 64 and the service is not invoked. If a loop would not occur, the method proceeds to step 63 and the service is applied to the message. The subscriber list is updated. The message-handling network entity stores delivery trail state information for each message processed by that entity, alongside a message ID for each of those message. The message ID corresponds to a message ID carried by a message. Firstly, at step 70, the entity receives an SMS message for a subscriber who has requested a message-handling service should be invoked. The message can be received from a subscriber within the same operator's network, or from a subscriber of another operator's network. At step 71 the message ID in the received message is checked against a stored list of message IDs. If the network entity has no corresponding ID in its list, then it indicates that the network has not yet processed that message and so there is no potential for a delivery loop. Thus, the method proceeds to step 72 and permits the service to be invoked. The entity creates delivery trail state information which it stores locally. The state information can be stored in any suitable form of storage, such as RAM, Disk, Database (e.g. store 28, FIG. 3) etc. This state information can comprise the (global) message ID, the telephone number of message recipient and optionally current time-stamp and other contextual information. Returning to step 71, if the network entity has a corresponding ID in its list, then it indicates that the network has previously processed the same message and there is a possibility that a delivery loop will occur if the new service is invoked. At step 73 the network entity checks the stored state information for that message ID. At step 74 the entity determines if the intended message recipient (i.e. the user who will receive the message if the service is invoked) has previously been a recipient of that message. If the state information indicates that the intended message recipient has already been a recipient of the message, a delivery loop is about to occur. The method proceeds to step 76 and does not apply the new service. Returning to step 74, if the state indicates that a loop will not occur (i.e. equivalent to routing of the communication request comprises rejecting), the method proceeds to step 75 and invokes the service. The stored state is updated to reflect the new service just invoked for the message. FIG. 12 and paragraph [0200], further discloses a request to set up a new service is received at step 41. The first `hop` of the delivery trail is followed at step 42. This examines the consequence of implementing the requested service. In the example described above, the service requested by subscriber A would create a message delivery trail to subscriber B. At step 43 a check is made whether the threshold number of hops has been exceeded. If the threshold has been exceeded, the service request is refused at step 44. If the threshold has not been exceeded, the method proceeds to step 45 and checks if a loop exists. If a loop exists, the service request is refused at step 46. If a loop does not exist, the method proceeds to step 47 and checks if the end of the delivery trail has been reached. If this is the end of the trail, the request is accepted at step 48).

With respect to claims 7, 15 and 23, Wall-Murtagh teaches the method, wherein the history of communication requests comprises data indicating looping customers(Murtagh, see paragraphs [0024-0027, 0057], a particular message can be identified when it is subsequently received by the same network entity which had previously handled the said message, which is indicative of a potential loop in the delivery trail having occurred. A message can be compared with a list of identifiers of messages previously processed by the network entity. The identifier can take the form of a unique message identifier carried by a message, or a message can be identified based on one characteristic field, or a combination of characteristic fields, within the message. The message is inspected to check if it includes the additional information. If it does, the first network takes action based on this information. In this case, a hop count >=1 will indicate that the first network has seen the message before and that, therefore, the message is likely to form part of a looped delivery trail. Any information within the message indicating services that have been applied to the message will indicate services applied by the first network. The message can be received from a subscriber within the same operator's network, or from a subscriber of another operator's network. Delivery trail information in the message is inspected. As described below, some examples of the delivery trail information are: a list of services that have already been applied to the message, a hop counter (indicating the number of times the message has already been forwarded) or a list of subscribers that the message has so far been forwarded between); and
wherein the causing the change in the future routing of the communication request
comprises:
determining a destination address of the communication request (Murtagh, see paragraphs [0155, 0205], one potential limitation of calculating a message ID based on existing fields of a message is that the method does not have the capability to distinguish a forwarded/copied message forming a delivery loop from a message that has been submitted twice (in error or otherwise) by the same originator, since both the text and the destination address will be the same. SMS Messages are usually delivered within a short timescale (e.g. within a second, or several seconds). In contrast, redelivery attempts by a user or network tend to occur over a longer period of time.  When a service is executed on behalf of a subscriber, a new short message is created (e.g. as a result of a divert, copy, auto-response etc.) and submitted to the SMSC 23 using an SMPP operation. Additional SMPP option the originating and terminating subscribers plus all other addresses that have been used in the past as part of other diverts, copies etc. In addition the SMPP operation can include an optional parameter which indicates the number of hops this message has been subjected to. This additional information added to the SMPP operation gives the history of the delivery trail); and
determining a route to the destination address via a second computing device (Wall, see FIG. 2B and paragraphs 0012, 0014, 0024, 0027 0029, 0033, 0041, 0047, the looping engine identifies a number of occurrences of the call identification data within a predetermined time frame, compares the number of occurrences against a predetermined count, and returns a message to the switching component based on the comparison. If the number of occurrences meets or exceeds the predetermined count, the message indicates that a looping condition exists in the peering grid. That is to say, the looping engine may interrogate a looping database to identify a number of occurrences (of certain call identification data) within a predetermined time frame, increment the number of occurrences to account for the instant call offer, and then record the call (creating data records associated with the single communication or call) identification data together with a time stamp in the looping database. See paragraph [0049], if the looping engine 440 (equivalent to second computing device)determines that the number of occurrences meets or exceeds the predetermined count, a message 405 indicating that a looping condition exists is generated and communicated to the switching infrastructure 410. Optionally, such a message 405 may include a two-parameter code comprising a switch identification (SWID) and a trunk group identification (TGID) that may be interpreted by the switching component 420 as a loop lock command for releasing the call 407. Paragraph [0051] further discloses consider a user sends a SMS message from a device (e.g. a mobile telephone) in the first operator network 10 to a device in the second operator network 20. The SMS message delivery is managed by the SMSC 13 associated with the sender. The SMSC 13 initiates a message delivery attempt by sending a location query to the HLR 22 associated with the second device),
wherein the second computing device is not associated with the looping customers (Murtagh, see paragraphs [0025-0026] Various ways are described for associating the delivery trail information with a .

Claims 5, 8,13, 16, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US 20120069980)in view of Murtagh et al. (US 20100304768 hereinafter Murtagh) further in view of Altberg et al. (US 20070230679 hereinafter Altberg). 

With respect to claims 5, 13 and 21 Wall-Murtagh teaches the method, wherein the causing the change in the future routing of the communication request comprises:
routing, based on the looping identifier, the communication request(Murtagh, see FIG. 3 and paragraphs 0049-0054, FIG. 3 shows a first operator network 10 connected to a second operator network 20. The second operator network (20) also comprises a Smart Service Control Node (SSCN) 24 and an intelligent signaling routing node (ISR) 25. FIG. 4 and paragraphs [0058- 0059] at step 68, the method checks whether invoking the new service would cause the message to be forwarded to a subscriber who already appears in the list and, therefore, would cause a delivery loop. Also, FIG. 5 and paragraph [0061] discloses the method performed by a message-handling network entity to achieve At step 74 the entity determines if the intended message recipient (i.e. the user who will receive the message if the service is invoked) has previously been a recipient of that message. If the state information indicates that the intended message recipient has already been a recipient of the message, a delivery loop is about to occur. The method proceeds to step 76 and does not apply the new service. Returning to step 74, if the state indicates that a loop will not occur, the method proceeds to step 75 and invokes the service. The stored state is updated to reflect the new service just invoked for the message. FIG. 12 and paragraph [0200], further discloses a request to set up a new service is received at step 41. The first `hop` of the delivery trail is followed at step 42. This examines the consequence of implementing the requested service. In the example described above, the service requested by subscriber A would create a message delivery trail to subscriber B. At step 43 a check is made whether the threshold number of hops has been exceeded. If the threshold has been exceeded, the service request is refused at step 44. If the threshold has not been exceeded, the method proceeds to step 45 and checks if a loop exists. If a loop exists, the service request is refused at step 46. If a loop does not exist, the method proceeds to step 47 and checks if the end of the delivery trail has been reached. If this is the end of the trail, the request is accepted at step 48).
Wall-Murtagh yet fails to explicitly disclose modifying a header of the communication request to include a data field comprising a looping identifier indicating that the communication request was sent by a looping customer; and
 However, Altberg discloses modifying a header of the communication request to include a data field comprising a looping identifier indicating that the communication request was sent by a looping customer (Altberg, see FIG. 7 and paragraphs [0280] The SIP server may determine whether the phone number dialed by the caller (273) is sufficient to determine the phone number of the callee (e.g., 273). If modify the INVITE message by replacing the destination with the determined phone number of the callee (identifier). Further, the SIP server can modify the INVITE message by removing the phone number of the caller (or replacing the phone number of the caller with a phone number of the connection server). In one embodiment, the modified INVITE message identifies the virtual softphone corresponding to the caller on the telecommunication carrier as the SIP phone initiated the call; thus, the virtual softphone corresponding to the callee on the telecommunication carrier can establish media connection with the virtual softphone corresponding to the caller on the telecommunication carrier directly. Alternatively, the modified INVITE message may identifies a media server (371) (or a virtual softphone on SIP server) as the initiator for a separate call. The SIP server then connects the calls for the media stream. Also, see FIG. 7 and paragraphs [0096, 0175, 0178, 0111] a user interface to manage availability for receiving phone calls according to one embodiment. An advertiser may specify the day and time of availability for accepting the calls for real time communications. Based on the availability, the system may schedule the presentation of the advertisements/communication references more effectively and block unwanted calls. … the system can decrease the priority of the advertisement for this advertiser, or stop temporarily the presentation of advertisements for this advertiser. When there is a call intended for the advertiser at a time when the advertiser is not taking calls (e.g., according to the schedule), the system can block the call, or direct the call into a voice mail for the advertiser, or arrange a call at an alternative time, or obtain a callback number to allow the advertiser to initiate a callback to the customer); and
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Wall-Murtag with the teaching of Altberg to provides the method enables to track various parameters about the process from the query from the telephonic apparatus, thus allowing improved visibility of the process at the time when calls are received from the connection provider, and 

With respect to claims 8, 16 and 24, Wall-Murtagh teaches the method, yet fails to explicitly disclose further comprising:
determining that a portion, of the history of communication requests, has been stored in the computing device for a quantity of time; and
removing, based on a determination that the quantity of time satisfies a threshold, the portion.
However, Altberg discloses further comprising:
determining that a portion, of the history of communication requests, has been stored in the computing device for a quantity of time (Altberg, see paragraphs [0085, 0104-0106, 0119, 0164], at least part of the information can be stored in a database; and the index pointing to the stored information can be transmitted to the telephonic apparatus with the advertisement. For example, the index can be an encrypted/encoded part of the telephonic reference, which can be used to locate the information in the database at the time the connection provider is called using the telephonic reference. Paragraph [0236] further discloses a first portion of the encoded target phone number has the same number of digits as a standard phone number to reach the connection server (255) through the communication network (257); and a second portion of the encoded target phone number is to be decoded by the connection serve.); and
removing, based on a determination that the quantity of time satisfies a threshold, the portion(Altberg, see paragraphs [0164, 0380] the machine synthesized audio recording can be stored in the database for a period of time and deleted if not used after a predetermined period of time, or when the usage of the audio advertisement is lower than a threshold. In one embodiment, the response to the remote procedure call includes an identifier of the advertisement. The identifier can be used to determine whether one or more components of the advertisement is already in the cache of the client application. In one embodiment, the identifier can be used to check for updates to specific 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Wall-Murtag with the teaching of Altberg to provides the method enables to track various parameters about the process from the query from the telephonic apparatus, thus allowing improved visibility of the process at the time when calls are received from the connection provider, and hence allowing the connection provider to charge the caller on behalf of the advertiser for services provided by the advertiser over the telephonic connection established via the advertisement, where the combination of elements according to known methods would yield a predictable result. (Altberg, see paragraph [0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
Patent No. US 7342877 Loop preventing method for computer network`s ring topology, involves receiving packet at node, and forwarding packet on shared packet ring when wrap flag in packet is not set and node is in wrapping state. 
PG. Pub. US 20080267199 roaming gateway for inter-networking in mobile devices, emulates non-packet mobile network entity to foreign non-packet network HLR. 
PG. Pub.   US 20140156822 Method of request routing redirection in content delivery network (CDN), involves determining request whether to be processable, and redirecting request when request is not processable, while preventing loop of request routing.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/14/2021

/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                                                                                                                                                        
/HEE SOO KIM/Primary Examiner, Art Unit 2457